Citation Nr: 0603516	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-20 905	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Phoenix, Arizona, Regional Office ( Phoenix RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim seeking entitlement to service connection for 
PTSD.    

In April 2000, the veteran testified at a personal hearing 
before a decision review officer seated at the Phoenix RO.  
During the course of this appeal, he also requested a 
personal hearing before a Veterans Law Judge seated at the 
Phoenix RO, and such a hearing was scheduled for December 
2005; however, the veteran canceled his hearing without 
explanation, and has not requested another hearing be 
arranged.  Accordingly, the Board will adjudicate the 
veteran's appeal as if the hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2005).  

During the course of this appeal, the veteran relocated, and 
his claims folder was transferred to the Montgomery, Alabama 
RO (Montgomery RO) in, from which this appeal was received.  

In reviewing the record, the Board observes that in a 
December 1997 rating decision, the Washington, DC, RO 
(Washington, DC, RO) denied the veteran's claims seeking 
entitlement to service connection for a left shoulder 
disability, hepatitis B, gum disease, a skin growth, 
diabetes, and a spinal cyst.  It also found no new and 
material evidence had been submitted to reopen service 
connection claims for hypertension, pes planus, asthma, and 
gout.  The veteran was informed of this decision via a March 
3, 1998, letter.  In November 1998, a Notice of Disagreement 
regarding this rating decision was received by VA, and the 
veteran was sent a statement of the case in December 1998.  
Thereafter, he had until March 3, 1999, to file a substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 2002).  However, none 
was received.  As the veteran did not file a statement of 
"specific allegations of error of fact or law" within the 
statutory time limit, the Board lacks jurisdiction over the 
issues within the December 1997 rating decision, and they 
will not be considered at this time.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).  

The veteran did submit a January 1999 request for a personal 
hearing, but he subsequently canceled his scheduled March 
1999 hearing.  If timely, statements made at a RO hearing, 
later reduced to writing and incorporated into the record, 
may be accepted as a Notice of Disagreement or substantive 
appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The 
veteran did subsequently testify at an April 2000 personal 
hearing, but this hearing took place well beyond the deadline 
for a timely substantive appeal, and may not be accepted as 
such by the Board.  Rather, the Phoenix RO construed the 
veteran's April 2000 testimony as a new informal claim.  It 
then issued a May 2000 rating decision finding no new and 
material evidence had been submitted to reopen his service 
connection claims for hypertension, pes planus, gout, a left 
shoulder disability, arthritis of the knees, hepatitis B, and 
diabetes.  As the veteran did not file a timely Notice of 
Disagreement regarding the May 2000 rating decision, none of 
those issues are currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).  The veteran has presented private 
medical evidence from psychologists and licensed clinical 
social workers verifying a current diagnosis of PTSD 
resulting from various in-service stressor events.  However, 
a November 1998 VA examination found the criteria for a 
diagnosis of PTSD had not been met; hence, further 
development is required to clarify this conflict in 
diagnoses.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
That duty to assist includes providing a medical examination 
and/or obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

The Board also notes the veteran was recommended to seek 
treatment from the Vet Center in Jackson, Mississippi.  As 
these treatment records are pertinent to the veteran's claim 
and have not yet been obtained, they must be obtained by the 
RO prior to adjudication by the Board.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  This duty includes obtaining pertinent 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(b) (West 2002 & Supp. 2005).  

Additionally, at his April 2000 personal hearing, the veteran 
stated he had recently been denied Social Security Disability 
benefits.  VA's duty to assist claimants include obtaining 
pertinent federal government records when such records are 
made known to VA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  In the present case, the records associated 
with the veteran's Social Security Disability claim must be 
obtained prior to any final adjudication of his pending VA 
claim.  

Therefore, in light of the above, this issue is REMANDED for 
the following additional development:  

1.  The RO should contact the veteran and ask 
that he identify all sources of medical 
treatment not already of record for his 
claimed PTSD, to include but not be limited 
to the Vet Center in Jackson, Mississippi.  
He should also be requested to furnish signed 
authorizations for release to the VA of any 
private medical records in connection with 
each non-VA source identified.  Additionally, 
the RO should request that the veteran 
provide information as to the dates of any 
treatment for a psychiatric disability at any 
VA Medical Center (VAMC).  Copies of the 
medical records (not already in the claims 
folder) from all sources should be requested.  
Finally, the records associated with the 
veteran's claim for Social Security 
Disability benefits should be obtained from 
the Social Security Administration.  All 
records obtained should be added to the 
claims folder.  If requests for any private 
treatment records are not successful, the RO 
should inform the veteran of the nonresponse 
so that he will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2005).  The RO should also request or tell 
the veteran to provide any evidence in his 
possession that pertains to his claim.  
Furthermore, the veteran should be 
specifically informed as to what portion of 
evidence he is required/expected to submit, 
and which portion of the evidence the VA 
would attempt to obtain in order to assist 
the veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The veteran should be scheduled for a VA 
psychiatric examination in order to determine 
the existence and etiology of any current 
psychiatric disability.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any tests 
considered necessary by the examiner.  After 
fully reviewing the record and examining the 
veteran, the examiner should note whether the 
veteran currently has any psychiatric 
disabilities, to include PTSD.  If so, for 
PTSD or any psychiatric disability noted, the 
examiner should also state whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
such a disability began during military 
service, or is otherwise related to any 
verified in-service stressor.  The Board 
notes that only the veteran's guard duty 
along the Demilitarized Zone (DMZ) in Korea 
has been verified in the record; thus, this 
is the only stressor which may be considered 
by VA in determining if PTSD is present.  The 
medical basis for all opinions expressed 
should also be given.  

3.  Thereafter, the RO should again consider 
the veteran's pending service connection 
claim for PTSD in light of any additional 
evidence added to the record.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The veteran is reminded that it is his responsibility to 
appear for any and all scheduled examinations and that 
failure to do so could result in the denial of his claims.  
38 C.F.R. § 3.655 (2005).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


